ORDER

PER CURIAM.
Employer appeals from a final award of the Labor and Industrial Relations Commission (Commission), awarding claimant $18,-464.83 in disability and medical expenses. We affirm. The findings and conclusions of the Commission are supported by substantial and competent evidence and no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).